UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio managers provide a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value June 30, 2015 Class IA: $10.07 Class IB: $10.04 Total return at net asset value George S&P 500 Putnam Index Barclays U.S. Blended Index (as of Class IA Class IB (primary Aggregate (secondary 6/30/15) shares* shares* benchmark) Bond Index benchmark) 6 months 1.46% 1.29% 1.23% –0.10% 0.81% 1 year 5.75 5.48 7.42 1.86 5.39 5 years 76.19 74.26 122.47 17.90 75.49 Annualized 11.99 11.75 17.34 3.35 11.91 10 years 50.51 46.64 113.77 54.38 98.73 Annualized 4.17 3.90 7.89 4.44 7.11 Life 102.86 95.12 155.26 142.26 174.70 Annualized 4.21 3.97 5.61 5.29 6.06 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the S&P 500 Index and 40% of which is based on the Barclays U.S. Aggregate Bond Index. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers Putnam VT George Putnam Balanced Fund outperformed its primary benchmark, the S&P 500 Index, during the six-month reporting period ended June 30, 2015. What led to this result? Fund performance benefited from our active research insights across a number of sectors. Bright spots included stock selection in the areas of biotech, financials, and consumer-related stocks. Areas in which fund holdings did not perform up to our expectations included technology and energy stocks. Earnings growth was strong in the first calendar quarter — at approximately 11% annualized across sectors excluding energy — and we believe the market generally underappreciated this fact through much of the second quarter. In addition, corporate mergers-and-acquisitions [M&A] activity gave a boost to the fund’s relative results. What helped drive the pickup in M&A during the period? Companies generally found themselves being rewarded with higher stock prices as a result of M&A deals, and the potential for such gains may have encouraged more companies to forge new deals. Historically, we should point out, it is more common to see the stocks of acquiring companies decline in the wake of major acquisition announcements. But these days, the opposite has been happening with some regularity, and this development encouraged more bids during the period. How did you regard the underlying fundamentals of the investment-grade bond market during the period? Corporate fundamentals remained solid, in our view. While we think investment-grade corporate balance sheets and profit growth may have peaked, there does not seem to be a major deterioration in credit. We observed that leverage rose within the investment-grade corporate debt market as a whole, but it mostly increased at higher-quality companies and in specific sectors. Toward the end of the period, the supply of investment-grade debt was lighter than in previous months, as some deals may have been delayed in the face of Greek volatility. Spreads — or the difference in yield between Treasuries and investment-grade bonds with similar maturity dates — widened by 12 basis points [bps; or 12 one-hundredths of a percentage point] during June, to end at 145 bps. We believe that spreads can compress over the remainder of 2015 given, in our view, the solid underlying credit fundamentals, but global economic concerns, falling oil prices, geopolitical headlines, and/or volatile and rising U.S. Treasury rates may drive spreads wider in the near term. What is your outlook for the U.S. stock market and the investment-grade corporate debt market? We think the U.S. recovery will continue in the months ahead, and we believe the slow, extended economic upturn is positive for corporate earnings health, as we believe is the current robust M&A activity. We do see some risks emerging in the area of wage inflation and the potential for commodity inflation starting roughly in the fourth quarter of 2015 — in our view, two underap-preciated potential developments that we think could begin to exert downward pressure on corporate margins. In terms of valuation, we think U.S. stocks — at a price-to-earnings ratio of approximately 17x as of period-end — are a little richly valued. In this context, we have been content to practice our fundamentally focused active management approach. We also believe that the growing differentiation among companies and countries means that a greater dispersion of winners and losers may emerge in the months ahead, particularly as the global interest-rate picture shifts higher. With respect to bonds, we are optimistic about the prospects for the high-quality, investment-grade debt markets. In addition, unlike other areas of the fixed-income markets, such as high-yield and emerging-market debt, investment-grade bonds have generally not been as susceptible to the risks posed by weak oil prices year-to-date. For this reason, we think they should continue to weather any reappearance of weakness in the commodity price cycle. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Stock and bond prices may fall or fail to rise over extended periods of time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. 2 Putnam VT George Putnam Balanced Fund Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, is also Director of Global Equity Research at Putnam. Aaron joined Putnam in 2011 and has been in the industry since 1999. Portfolio Manager Kevin F. Murphy joined Putnam in 1999 and has been in the investment industry since 1988. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT George Putnam Balanced Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14‡ 0.70% 0.95% Annualized expense ratio for the six-month period ended 6/30/15 0.71% 0.96% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. ‡Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.55 $4.79 $3.56 $4.81 Ending value (after expenses) $1,014.60 $1,012.90 $1,021.27 $1,020.03 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4Putnam VT George Putnam Balanced Fund The fund’s portfolio 6/30/15 (Unaudited) COMMON STOCKS (63.4%)* Shares Value Basic materials (3.0%) Agnico-Eagle Mines, Ltd. (Canada) 602 $17,079 Air Products & Chemicals, Inc. 1,127 154,207 Alcoa, Inc. 3,544 39,516 Allegheny Technologies, Inc. 1,673 50,525 Axalta Coating Systems, Ltd. † 5,170 171,024 Axiall Corp. 1,013 36,519 Cemex SAB de CV ADR (Mexico) † 2,000 18,320 CF Industries Holdings, Inc. 3,440 221,123 Dow Chemical Co. (The) 8,143 416,677 E.I. du Pont de Nemours & Co. 5,910 377,945 Fortune Brands Home & Security, Inc. 9,037 414,075 Freeport-McMoRan, Inc. (Indonesia) 2,648 49,306 Hi-Crush Partners LP (Units) 1,710 52,480 Huntsman Corp. 5,407 119,332 Martin Marietta Materials, Inc. 299 42,311 Monsanto Co. 3,424 364,964 Newmont Mining Corp. 2,879 67,253 Nucor Corp. 1,905 83,953 Packaging Corp. of America 2,065 129,042 PPG Industries, Inc. 620 71,126 Praxair, Inc. 976 116,681 Sealed Air Corp. 4,407 226,432 Sherwin-Williams Co. (The) 1,980 544,540 Smurfit Kappa Group PLC (Ireland) 2,785 76,193 Symrise AG (Germany) 6,481 402,235 Tronox, Ltd. Class A 908 13,284 Capital goods (2.2%) Airbus Group SE (France) 1,172 76,044 Allegion PLC (Ireland) 1,187 71,386 Bombardier, Inc. Class B (Canada) 169,387 305,141 Embraer SA ADR (Brazil) 113 3,423 Gaztransport Et Technigaz SA (France) 2,842 179,775 General Dynamics Corp. 829 117,461 HD Supply Holdings, Inc. † 4,952 174,211 Manitowoc Co., Inc. (The) 6,536 128,106 Mobileye NV (Israel) † 590 31,370 Northrop Grumman Corp. 7,488 1,187,821 Raytheon Co. 4,057 388,174 United Technologies Corp. 5,273 584,934 Communication services (3.0%) American Tower Corp. R 7,946 741,282 AT&T, Inc. 11,570 410,966 Comcast Corp. Class A 10,476 630,027 DISH Network Corp. Class A † 5,587 378,296 Equinix, Inc. R 588 149,352 Level 3 Communications, Inc. † 8,885 467,973 Liberty Global PLC Ser. C (United Kingdom) † 7,847 397,294 Time Warner Cable, Inc. 3,794 675,977 Verizon Communications, Inc. 9,362 436,363 Communications equipment (0.2%) Cisco Systems, Inc. 9,268 254,499 COMMON STOCKS (63.4%)* cont. Shares Value Computers (2.8%) Anixter International, Inc. † 832 $54,205 Apple, Inc. 29,967 3,758,607 Castlight Health, Inc. Class B † 27,155 221,042 Sophos Group PLC 144A (United Kingdom) † 17,182 63,173 Conglomerates (1.0%) Danaher Corp. 6,784 580,643 Siemens AG (Germany) 712 71,717 Tyco International PLC 18,905 727,464 Consumer cyclicals (8.0%) Advance Auto Parts, Inc. 1,159 184,617 Amazon.com, Inc. † 2,788 1,210,243 Bed Bath & Beyond, Inc. † 3,409 235,153 Brunswick Corp. 2,255 114,689 CaesarStone Sdot-Yam, Ltd. (Israel) 2,868 196,573 CBS Corp. Class B (non-voting shares) 2,096 116,328 Ctrip.com International, Ltd. ADR (China) † 5,526 401,298 Dollar General Corp. 3,710 288,415 Five Below, Inc. † 8,436 333,475 Gap, Inc. (The) 5,635 215,088 GNC Holdings, Inc. Class A 972 43,235 Hanesbrands, Inc. 7,392 246,301 Hilton Worldwide Holdings, Inc. † 9,407 259,163 Home Depot, Inc. (The) 6,265 696,229 Johnson Controls, Inc. 6,840 338,785 Kimberly-Clark Corp. 2,600 275,522 Lions Gate Entertainment Corp. 5,029 186,324 Live Nation Entertainment, Inc. † 7,716 212,113 Macy’s, Inc. 3,402 229,533 MasterCard, Inc. Class A 5,610 524,423 Michaels Cos., Inc. (The) † 3,964 106,671 NIKE, Inc. Class B 4,885 527,678 Office Depot, Inc. † 3,833 33,194 Penn National Gaming, Inc. † 6,275 115,146 Priceline Group, Inc. (The) † 479 551,506 PulteGroup, Inc. 5,343 107,661 RE/MAX Holdings, Inc. Class A 7,268 258,087 Rollins, Inc. 6,954 198,398 Tiffany & Co. 2,706 248,411 Time Warner, Inc. 7,443 650,593 TiVo, Inc. † 4,052 41,087 TJX Cos., Inc. (The) 6,481 428,848 Tumi Holdings, Inc. † 5,508 113,024 Vail Resorts, Inc. 1,701 185,749 Vulcan Materials Co. 669 56,149 Wal-Mart Stores, Inc. 3,443 244,212 Walt Disney Co. (The) 7,111 811,650 Whirlpool Corp. 807 139,651 Wyndham Worldwide Corp. 2,402 196,748 Wynn Resorts, Ltd. 1,989 196,255 Consumer staples (5.7%) Avon Products, Inc. 29,736 186,147 Bright Horizons Family Solutions, Inc. † 3,066 177,215 Chipotle Mexican Grill, Inc. † 175 105,873 Coca-Cola Co. (The) 12,941 507,675 Putnam VT George Putnam Balanced Fund5 COMMON STOCKS (63.4%)* cont. Shares Value Consumer staples cont. Costco Wholesale Corp. 3,001 $405,315 Coty, Inc. Class A † 15,319 489,748 CVS Health Corp. 7,329 768,666 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) † ∆∆ F 6 41,201 Edgewell Personal Care Co. ## 3,517 427,659 Estee Lauder Cos., Inc. (The) Class A 1,528 132,416 Groupon, Inc. † 9,007 45,305 GrubHub, Inc. † 3,280 111,750 Hershey Co. (The) 1,138 101,089 JM Smucker Co. (The) 1,765 191,344 Keurig Green Mountain, Inc. 2,133 163,452 Kraft Foods Group, Inc. 4,117 350,521 Mead Johnson Nutrition Co. 1,737 156,712 Mondelez International, Inc. Class A 10,246 421,520 Philip Morris International, Inc. 14,573 1,168,313 Pinnacle Foods, Inc. 3,057 139,216 Procter & Gamble Co. (The) 9,735 761,666 Restaurant Brands International LP (Units) (Canada) 20 725 Restaurant Brands International, Inc. (Canada) 4,604 175,919 Sally Beauty Holdings, Inc. † 5,264 166,237 Starbucks Corp. 3,751 201,110 Tupperware Brands Corp. 1,987 128,241 Ulta Salon, Cosmetics & Fragrance, Inc. † 237 36,605 Walgreens Boots Alliance, Inc. 5,957 503,009 Yum! Brands, Inc. 2,944 265,196 Electronics (4.3%) Agilent Technologies, Inc. 7,778 300,075 Analog Devices, Inc. 6,945 445,765 Avago Technologies, Ltd. 3,953 525,472 Cavium, Inc. † 2,394 164,731 Honeywell International, Inc. 6,432 655,871 Intel Corp. 16,621 505,528 L-3 Communications Holdings, Inc. 11,242 1,274,614 Micron Technology, Inc. † 21,505 405,154 NXP Semiconductor NV † 3,355 329,461 ON Semiconductor Corp. † 22,356 261,342 QUALCOMM, Inc. 5,938 371,897 SanDisk Corp. 2,059 119,875 Skyworks Solutions, Inc. 3,788 394,331 TE Connectivity, Ltd. 4,251 273,339 Texas Instruments, Inc. 4,469 230,198 Energy (4.7%) Anadarko Petroleum Corp. 10,850 846,951 Baker Hughes, Inc. 4,003 246,985 BG Group PLC (United Kingdom) 20,593 342,820 Cabot Oil & Gas Corp. 3,026 95,440 Cameron International Corp. † 1,519 79,550 Canadian Solar, Inc. (Canada) † 1,487 42,528 Concho Resources, Inc. † 234 26,643 CONSOL Energy, Inc. 1,472 32,001 Devon Energy Corp. 2,757 164,014 Diamondback Energy, Inc. † 369 27,815 EOG Resources, Inc. 3,076 269,304 Exxon Mobil Corp. 17,915 1,490,528 COMMON STOCKS (63.4%)* cont. Shares Value Energy cont. Genel Energy PLC (United Kingdom) † 21,918 $174,604 Gulfport Energy Corp. † 538 21,655 Halliburton Co. 2,405 103,583 Marathon Oil Corp. 16,824 446,509 MarkWest Energy Partners LP 5,212 293,853 Pioneer Natural Resources Co. 1,187 164,625 Plains All American Pipeline LP 1,575 68,623 Range Resources Corp. 1,291 63,750 Schlumberger, Ltd. 5,963 513,951 Suncor Energy, Inc. (Canada) 22,850 628,832 Total SA ADR (France) 14,028 689,757 Financials (10.5%) AllianceBernstein Holding LP (Partnership shares) 8,041 237,451 Altisource Residential Corp. R 2,377 40,052 American Express Co. 2,462 191,347 American International Group, Inc. 12,472 771,019 Ameriprise Financial, Inc. 2,556 319,321 Assured Guaranty, Ltd. 13,834 331,878 AvalonBay Communities, Inc. R 1,252 200,157 Bank of America Corp. 38,160 649,483 Bank of New York Mellon Corp. (The) 12,852 539,398 Berkshire Hathaway, Inc. Class B † 1,420 193,276 Boston Properties, Inc. R 1,539 186,281 Capital One Financial Corp. 5,431 477,765 Carlyle Group LP (The) 10,381 292,225 Charles Schwab Corp. (The) 22,875 746,869 Citigroup, Inc. 21,017 1,160,975 CME Group, Inc. 3,237 301,235 Equity Lifestyle Properties, Inc. R 1,872 98,430 Essex Property Trust, Inc. R 621 131,963 Federal Realty Investment Trust R 707 90,560 Gaming and Leisure Properties, Inc. R 5,297 194,188 General Growth Properties R 6,214 159,451 Genworth Financial, Inc. Class A † 40,418 305,964 Goldman Sachs Group, Inc. (The) 3,111 649,546 Hartford Financial Services Group, Inc. (The) 11,009 457,644 Invesco, Ltd. 3,356 125,816 JPMorgan Chase & Co. 25,427 1,722,934 KKR & Co. LP 17,790 406,502 Marcus & Millichap, Inc. † 1,383 63,812 MetLife, Inc. 1,882 105,373 Morgan Stanley 3,270 126,843 Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) † ∆∆ F 14,867 38,134 Pebblebrook Hotel Trust R 1,051 45,067 Plum Creek Timber Co., Inc. R 1,317 53,431 Prologis, Inc. R 1,838 68,190 Prudential PLC (United Kingdom) 17,808 428,806 Public Storage R 613 113,019 Regions Financial Corp. 21,679 224,594 Seritage Growth Properties (Rights) † 956 3,078 Simon Property Group, Inc. R 1,232 213,161 Urban Edge Properties R 602 12,516 Visa, Inc. Class A 13,377 898,266 Vornado Realty Trust R 908 86,196 Wells Fargo & Co. 30,361 1,707,503 6 Putnam VT George Putnam Balanced Fund COMMON STOCKS (63.4%)* cont. Shares Value Health care (9.8%) AbbVie, Inc. 10,893 $731,901 Aetna, Inc. 1,138 145,049 Align Technology, Inc. † 1,038 65,093 Allergan PLC † 4,055 1,230,530 AMAG Pharmaceuticals, Inc. † 1,790 123,617 Anthem, Inc. 2,301 377,686 Becton Dickinson and Co. 2,180 308,797 Biogen, Inc. † 1,761 711,338 Boston Scientific Corp. † 20,695 366,302 Bristol-Myers Squibb Co. 13,722 913,062 C.R. Bard, Inc. 2,175 371,273 Cardinal Health, Inc. 3,790 317,034 Celgene Corp. † 7,229 836,648 Cigna Corp. 2,504 405,648 Cooper Cos., Inc. (The) 850 151,275 Diplomat Pharmacy, Inc. † 2,420 108,295 Eli Lilly & Co. 6,228 519,976 Express Scripts Holding Co. † 2,308 205,274 Gilead Sciences, Inc. 12,289 1,438,796 HCA Holdings, Inc. † 2,292 207,930 HTG Molecular Diagnostics, Inc. † 901 10,046 Jazz Pharmaceuticals PLC † 709 124,834 Johnson & Johnson 4,615 449,778 McKesson Corp. 1,713 385,100 Medtronic PLC 6,099 451,936 Merck & Co., Inc. 9,275 528,026 Mylan NV † 6,401 434,372 Perrigo Co. PLC 3,003 555,044 Pfizer, Inc. 15,867 532,021 Premier, Inc. Class A † 2,924 112,457 Press Ganey Holdings, Inc. † 3,088 88,533 Service Corporation International 2,207 64,952 Stryker Corp. 3,177 303,626 Teladoc, Inc. † 181 3,439 TESARO, Inc. † 3,264 191,891 Universal Health Services, Inc. Class B 1,492 212,013 Ventas, Inc. R 2,927 181,737 Semiconductor (0.2%) Lam Research Corp. 4,249 345,656 Software (2.1%) Activision Blizzard, Inc. 7,089 171,625 Autodesk, Inc. † 5,829 291,887 Microsoft Corp. 35,762 1,578,892 Oracle Corp. 19,022 766,587 Tencent Holdings, Ltd. (China) 14,636 292,095 Technology services (3.0%) Alibaba Group Holding, Ltd. ADR (China) † 3,826 314,765 Computer Sciences Corp. 713 46,801 Facebook, Inc. Class A † 14,725 1,262,890 Fidelity National Information Services, Inc. 2,604 160,927 Google, Inc. Class A † 14 7,561 Google, Inc. Class C † 3,394 1,766,611 Pandora Media, Inc. † 2,843 44,180 Salesforce.com, Inc. † 6,245 434,839 Yahoo!, Inc. † 8,395 329,840 COMMON STOCKS (63.4%)* cont. Shares Value Transportation (1.2%) American Airlines Group, Inc. 7,309 $291,885 Canadian Pacific Railway, Ltd. (Canada) 499 79,912 Genesee & Wyoming, Inc. Class A † 1,939 147,713 Spirit Airlines, Inc. † 6,029 374,401 Union Pacific Corp. 8,633 823,329 Utilities and power (1.7%) American Electric Power Co., Inc. 3,333 176,549 American Water Works Co., Inc. 2,708 131,690 Calpine Corp. † 13,648 245,528 Edison International 5,136 285,459 Exelon Corp. 13,251 416,346 NextEra Energy Partners LP 3,047 120,722 NextEra Energy, Inc. 1,977 193,805 NRG Energy, Inc. 16,492 377,337 PG&E Corp. 6,545 321,360 Sempra Energy 2,202 217,866 Total common stocks (cost $83,425,813) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, July 1, 2045 $1,000,000 $1,009,609 U.S. Government Agency Mortgage Obligations (5.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 1,005,227 1,105,973 3 1/2s, March 1, 2045 792,214 816,167 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 388,734 437,537 5s, August 1, 2033 143,418 158,546 4 1/2s, August 1, 2041 547,046 593,608 4 1/2s, TBA, July 1, 2045 1,000,000 1,081,172 4s, TBA, July 1, 2045 1,000,000 1,059,375 3 1/2s, TBA, July 1, 2045 2,000,000 2,060,781 3s, TBA, July 1, 2045 1,000,000 995,938 Total U.S. government and agency mortgage obligations (cost $9,308,230) U.S. TREASURY OBLIGATIONS (13.8%)* Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $510,000 $474,619 U.S. Treasury Notes 2s, November 30, 2020 3,240,000 3,280,247 1 3/4s, May 31, 2016 710,000 719,343 1 3/8s, September 30, 2018 2,280,000 2,298,503 1 1/8s, December 31, 2019 410,000 402,741 1s, August 31, 2016 2,300,000 2,316,441 0 3/4s, March 31, 2018 3,440,000 3,421,994 0 3/4s, December 31, 2017 3,210,000 3,202,978 0 3/4s, October 31, 2017 3,900,000 3,896,458 Total U.S. treasury obligations (cost $19,978,949) Putnam VT George Putnam Balanced Fund7 CORPORATE BONDS AND NOTES (13.9%)* Principal amount Value Basic materials (0.7%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $55,599 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 60,000 71,700 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 77,000 76,449 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 52,346 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 13,067 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 28,906 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,773 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 35,000 34,849 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 182,824 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,996 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 134,000 124,647 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 35,000 34,306 International Paper Co. sr. unsec. notes 8.7s,2038 10,000 13,703 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 31,025 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 21,000 22,498 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 9,000 9,590 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,485 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 25,000 26,031 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 55,800 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 30,000 40,460 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 10,000 12,860 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 82,000 102,539 Capital goods (0.2%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 5,000 5,325 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 140,693 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 156,994 United Technologies Corp. sr. unsec. notes 5.7s,2040 15,000 17,562 Communication services (1.3%) American Tower Corp. sr. unsec. notes 4s, 2025 R 20,000 19,548 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R 95,000 97,215 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 12,000 10,920 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 13,000 12,398 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 29,459 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 25,000 34,354 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 33,799 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Communication services cont. Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 $105,000 $113,962 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,618 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 68,296 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 10,000 11,038 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 13,569 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 32,366 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 185,705 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 40,209 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 60,690 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 200,000 199,250 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 138,218 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 157,511 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 12,345 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,000 2,292 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 4.522s, 2048 210,000 184,489 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 136,054 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 11,000 13,084 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 171,237 Consumer cyclicals (1.5%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 34,356 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 135,000 169,249 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 92,000 99,935 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s,2044 85,000 84,384 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 127,000 165,136 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 99,000 128,998 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 80,000 76,220 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 98,086 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 34,000 51,693 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s,2043 210,000 255,104 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 26,483 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 25,000 25,656 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 103,890 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 125,497 8Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Consumer cyclicals cont. Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R $48,000 $54,483 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 22,000 23,896 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 29,159 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 12,000 11,820 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 34,000 41,576 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 40,000 48,712 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 21,880 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,177 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 10,000 12,405 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 65,838 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 25,353 Owens Corning company guaranty sr. unsec. notes 9s, 2019 94,000 112,119 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 16,000 15,576 QVC, Inc. company guaranty sr. notes 4.85s, 2024 50,000 50,080 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 55,000 52,503 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 59,113 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 49,696 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 20,000 20,025 Consumer staples (0.8%) Anheuser-Busch Cos., Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 126,473 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 37,217 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 110,000 142,156 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 153,932 193,959 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,430 15,153 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 183,353 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 85,000 91,093 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 32,000 32,119 Kraft Foods Group, Inc. sr. unsec. notes Ser. 144A, 6 7/8s, 2039 55,000 67,398 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 5,885 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 88,306 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 100,490 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 24,338 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 17,106 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 23,651 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Energy (0.9%) DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 $20,000 $18,842 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 33,931 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 70,000 66,257 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 27,000 28,620 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 6,000 6,435 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 63,851 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 140,892 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,400 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 17,104 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 50,179 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 125,034 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 70,299 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 35,000 28,744 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 35,000 30,651 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 60,000 58,750 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 132,117 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 130,229 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 75,467 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 72,000 100,085 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 28,049 Williams Partners LP sr. unsec. notes 5.4s, 2044 43,000 39,796 Williams Partners LP sr. unsec. notes 4.3s, 2024 42,000 41,748 Financials (5.8%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 152,084 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 62,934 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s,2022 25,000 24,985 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 45,000 43,622 American Express Co. sr. unsec. notes 7s, 2018 16,000 18,146 American International Group, Inc. jr. sub. FRB 8.175s, 2058 114,000 150,936 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 179,289 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 90,000 87,656 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 93,886 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 75,000 76,313 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 67,000 65,995 Putnam VT George Putnam Balanced Fund9 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Financials cont. Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) $200,000 $263,470 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 94,541 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 203,711 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s,2022 110,000 113,443 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 105,000 107,969 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 64,000 61,773 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 23,000 23,230 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 40,000 40,648 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 150,000 190,125 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 218,313 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 116,294 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 122,000 127,477 EPR Properties unsec. notes 5 1/4s, 2023 R 50,000 52,422 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 35,000 33,950 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 29,000 27,188 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 215,000 229,620 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 110,000 142,808 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 296,721 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 215,000 231,636 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 60,000 57,871 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 144,125 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 30,000 29,509 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 200,000 237,809 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 217,924 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 48,769 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 110,000 116,353 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 60,000 70,398 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 53,325 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 100,000 122,152 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 155,000 232,320 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 150,000 168,113 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 502,400 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 30,000 31,113 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Financials cont. Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 $60,000 $80,369 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 35,000 31,500 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 216,511 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 59,653 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 33,836 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 33,000 35,267 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s,2037 228,000 237,690 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 35,000 36,181 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 137,000 135,459 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 42,863 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 126,149 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 190,000 210,425 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 100,000 103,866 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 66,855 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 200,000 216,476 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.286s, 2037 306,000 265,073 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 40,000 50,086 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 52,686 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s,2022 360,000 421,920 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 65,000 66,300 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 123,401 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 135,000 135,345 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 30,000 31,200 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 684,650 Health care (0.2%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 10,000 9,884 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 10,000 9,521 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 5,000 4,953 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 60,399 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 30,000 27,422 HCA, Inc. company guaranty sr. notes 5s, 2024 10,000 10,175 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 20,000 19,847 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 20,000 19,932 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 70,000 71,598 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 R 20,000 19,075 10Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Health care cont. Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 $17,000 $18,562 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 44,937 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 87,000 85,734 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 122,000 128,780 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 20,000 22,650 Oracle Corp. sr. unsec. unsub. notes 4 1/8s, 2045 10,000 9,273 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 93,532 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 45,895 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 6,729 7,032 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 20,621 21,395 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 67,951 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 85,971 97,147 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 20,000 19,800 Utilities and power (1.6%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 63,451 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 6,000 6,480 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 15,000 17,640 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 35,000 33,254 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 107,100 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 90,761 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 34,121 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 155,686 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 100,000 106,452 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 45,379 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 35,477 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 121,165 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 36,656 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 136,215 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 52,266 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 140,000 145,739 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 36,767 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 40,000 44,121 Kansas Gas and Electric Co. bonds 5.647s, 2021 27,852 28,131 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 16,000 14,535 CORPORATE BONDS AND NOTES (13.9%)* cont. Principal amount Value Utilities and power cont. Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 $40,000 $39,434 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 12,981 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 55,000 67,666 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 60,000 63,207 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 68,403 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 30,000 34,838 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 37,000 38,691 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 90,833 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 166,981 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 180,000 171,000 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 33,906 Wisconsin Energy Corp. jr. unsec. sub. FRN 6 1/4s, 2067 300,000 279,000 Total corporate bonds and notes (cost $18,762,790) MORTGAGE-BACKED SECURITIES (1.3%)* Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.899s, 2049 $285,000 $304,895 Ser. 14-GC21, Class AS, 4.026s, 2047 93,000 95,984 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.897s, 2047 161,000 169,107 Ser. 14-UBS6, Class C, 4.616s, 2047 68,000 66,139 FRB Ser. 13-CR13, Class AM, 4.449s, 2023 100,000 108,968 Ser. 12-LC4, Class AM, 4.063s, 2044 56,000 59,494 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 634,021 10,674 FRB Ser. T-56, Class 2, IO, zero %, 2043 559,422 — FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 14,822 1 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.936s, 2032 16,609 14,948 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class C, 4.598s, 2047 71,000 71,092 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-C10, Class C, 4.295s, 2047 109,000 109,199 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 38,899 41,233 Ser. 98-C4, Class H, 5.6s, 2035 108,372 112,333 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.861s, 2049 11,349 11,371 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.708s, 2045 217,000 236,899 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 230,785 57,696 Wells Fargo Commercial Mortgage Trust Ser. 12-LC5, Class AS, 3.539s, 2045 61,000 63,155 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 56,000 59,181 Ser. 13-C18, Class AS, 4.387s, 2046 150,000 160,328 Ser. 13-UBS1, Class AS, 4.306s, 2046 101,000 107,369 Total mortgage-backed securities (cost $1,866,366) Putnam VT George Putnam Balanced Fund 11 CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) † ∆∆ F 41 $105 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) † ∆∆ F 702 1,990 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) † ∆∆ F 1,021 4,677 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) † ∆∆ F 1,481 6,784 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) † ∆∆ F 770 3,805 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) † ∆∆ F 1,662 11,488 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) † ∆∆ F 12,559 32,214 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) † ∆∆ F 15,881 40,735 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) † ∆∆ F 25,555 65,486 United Technologies Corp. $3.75 cv. pfd. 1,183 67,786 Total convertible preferred stocks (cost $245,021) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $41,717 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 75,890 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 45,499 Total municipal bonds and notes (cost $125,194) SHORT-TERM INVESTMENTS (5.2%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.10% L Shares 7,510,832 $7,510,832 U.S. Treasury Bills 0.02%, July 2, 2015 40,000 40,000 Total short-term investments (cost $7,550,832) Total investments (cost $141,263,195) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $144,765,800. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $246,619, or 0.2% of net assets. ## Forward commitment, in part or in entirety (Note 1). ### When-issued security (Note 1). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,496,601 to cover certain derivative contracts, securities sold short, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. WHEN-ISSUED SECURITIES SOLD at 6/30/15 (Unaudited) COMMON STOCKS (—%)* Shares Value Chemicals (—%) Chemours Co. (The) † ### 1,177 $18,832 Total when-issued securities sold (proceeds receivable $20,482) 12 Putnam VT George Putnam Balanced Fund FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $4,957,783) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 7/15/15 $547,545 $565,298 $17,753 Citibank, N.A. Euro Sell 9/16/15 503,889 495,318 (8,571) Credit Suisse International British Pound Sell 9/16/15 594,079 576,660 (17,419) Euro Sell 9/16/15 198,096 194,917 (3,179) Deutsche Bank AG British Pound Sell 9/16/15 729,604 708,373 (21,231) HSBC Bank USA, National Association British Pound Buy 9/16/15 20,415 19,813 602 Euro Buy 9/16/15 85,265 83,839 1,426 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/15/15 459,649 453,589 (6,060) Euro Sell 9/16/15 46,315 45,589 (726) State Street Bank and Trust Co. Canadian Dollar Sell 7/15/15 225,742 222,627 (3,115) Euro Sell 9/16/15 659,129 648,145 (10,984) Israeli Shekel Sell 7/15/15 260,479 254,565 (5,914) UBS AG Euro Sell 9/16/15 324,319 323,728 (591) WestPac Banking Corp. Canadian Dollar Sell 7/15/15 370,313 365,322 (4,991) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 2,964 $— 7/16/15 (3 month USD-LIBOR-BBA plus A basket (JPCMPTMD) of $31,682 30 bp) common stocks Total $— Putnam VT George Putnam Balanced Fund 13 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $4,276,142 $— $— Capital goods 3,247,846 — — Communication services 4,287,530 — — Conglomerates 1,379,824 — — Consumer cyclicals 11,518,225 — — Consumer staples 8,288,644 — 41,201 Energy 6,834,321 — — Financials 15,131,585 — 38,134 Health care 14,165,329 — — Technology 18,424,335 — — Transportation 1,717,240 — — Utilities and power 2,486,662 — — Total common stocks — Convertible preferred stocks $— $67,786 $167,284 Corporate bonds and notes — 20,083,885 — Mortgage-backed securities — 1,802,369 57,697 Municipal bonds and notes — 163,106 — U.S. government and agency mortgage obligations — 9,318,706 — U.S. treasury obligations — 20,013,324 — Short-term investments 7,510,832 40,000 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(63,000) $— When-issued securities sold (18,832) — — Total return swap contracts — 31,682 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 14 Putnam VT George Putnam Balanced Fund Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $133,752,363) $143,551,175 Affiliated issuers (identified cost $7,510,832) (Note 5) 7,510,832 Foreign currency (cost $29) (Note 1) 29 Dividends, interest and other receivables 568,316 Receivable for shares of the fund sold 8,191 Receivable for investments sold 996,267 Unrealized appreciation on forward currency contracts (Note 1) 19,781 Unrealized appreciation on OTC swap contracts (Note 1) 31,682 Prepaid assets 6,406 Total assets Liabilities Payable to custodian 2,285 Payable for investments purchased 1,122,873 Payable for purchases of delayed delivery securities (Note 1) 6,302,808 Payable for shares of the fund repurchased 124,716 Payable for compensation of Manager (Note 2) 62,659 Payable for custodian fees (Note 2) 14,627 Payable for investor servicing fees (Note 2) 15,741 Payable for Trustee compensation and expenses (Note 2) 99,159 Payable for administrative services (Note 2) 458 Payable for distribution fees (Note 2) 14,755 Unrealized depreciation on forward currency contracts (Note 1) 82,781 When-issued securities sold, at value (proceeds receivable $20,482) (Note 1) 18,832 Other accrued expenses 65,185 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $194,117,156 Undistributed net investment income (Note 1) 657,459 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (59,777,915) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 9,769,100 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $74,394,653 Number of shares outstanding 7,388,141 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.07 Computation of net asset value Class IB Net assets $70,371,147 Number of shares outstanding 7,008,215 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.04 The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 15 Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Dividends (net of foreign tax of $6,748) $833,169 Interest (including interest income of $4,595 from investments in affiliated issuers) (Note 5) 731,282 Total investment income Expenses Compensation of Manager (Note 2) 388,781 Investor servicing fees (Note 2) 53,087 Custodian fees (Note 2) 20,765 Trustee compensation and expenses (Note 2) 4,501 Distribution fees (Note 2) 92,250 Administrative services (Note 2) 1,521 Auditing and tax fees 38,433 Other 25,995 Total expenses Expense reduction (Note 2) (5,410) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,747,299 Net realized gain on swap contracts (Note 1) 36,025 Net realized gain on futures contracts (Note 1) 71,811 Net realized gain on foreign currency transactions (Note 1) 418,967 Net realized gain on written options (Notes 1 and 3) 4,125 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (189,937) Net unrealized depreciation of investments, swap contracts, written options and when-issued securities during the period (7,802,660) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Decrease in net assets Operations: Net investment income $944,528 $2,305,097 Net realized gain on investments and foreign currency transactions 9,278,227 36,106,274 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (7,992,597) (22,026,978) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,500,248) (1,466,154) Class IB (1,246,985) (1,265,716) Decrease from capital share transactions (Note 4) (9,024,591) (26,578,431) Total decrease in net assets Net assets: Beginning of period 154,307,466 167,233,374 End of period (including undistributed net investment income of $657,459 and $2,460,164, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 16 Putnam VT George Putnam Balanced Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/15† .07 .08 (.20) * .35 * .68 * 115 * e 12/31/14 .15 .85 (.17) .73 1.56 215 e 12/31/13 .15 1.31 (.17) .73 1.74 79 f 12/31/12 .15 .77 (.17) .74 1.99 87 f 12/31/11 .15 .06 (.17) .74 2.07 100 f 12/31/10 .16 .58 (.37) .74 g 2.38 191 f Class IB 6/30/15† .06 .07 (.17) * .48 * .56 * 115 * e 12/31/14 .13 .85 (.15) .98 1.31 215 e 12/31/13 .13 1.30 (.15) .98 1.49 79 f 12/31/12 .13 .77 (.15) .99 1.74 87 f 12/31/11 .13 .07 (.15) .99 1.82 100 f 12/31/10 .14 .57 (.35) .99 g 2.13 191 f * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 187% December 31, 2012 209 December 31, 2011 233 December 31, 2010 254 g Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 17 Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and common stocks (growth or value stocks or both) of large U.S. companies, with a greater focus on common stocks. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including when-issued securities sold, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for when-issued securities sold, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign 18 Putnam VT George Putnam Balanced Fund securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. Putnam VT George Putnam Balanced Fund 19 The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $75,995 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $68,674,658 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $34,901,245 N/A $ 34,901,245 12/31/16 33,773,413 N/A 33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $141,644,680, resulting in gross unrealized appreciation and depreciation of $13,935,812 and $4,518,485, respectively, or net unrealized appreciation of $9,417,327. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 20Putnam VT George Putnam Balanced Fund Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 38.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $27,007 Class IB 26,080 Total $53,087 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $5,410 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $88, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $92,250 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $158,106,340 $169,448,810 U.S. government securities (Long-term) 12,449,825 9,886,116 When-issued securities — 20,482 Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $12,519 $4,156 Options opened 3,099 527 Options exercised — — Options expired (12,519) (4,156) Options closed (3,099) (527) Written options outstanding at the end of the reporting period $— $— Putnam VT George Putnam Balanced Fund21 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 60,197 $617,836 166,348 $1,588,578 68,142 $688,377 222,967 $2,132,125 Shares issued in connection with reinvestment of distributions 147,517 1,500,248 157,821 1,466,154 122,856 1,246,985 136,539 1,265,716 207,714 2,118,084 324,169 3,054,732 190,998 1,935,362 359,506 3,397,841 Shares repurchased (547,414) (5,595,515) (1,577,313) (15,146,464) (734,266) (7,482,522) (1,867,537) (17,884,540) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $8,747,063 $21,738,672 $22,974,903 $4,595 $7,510,832 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $2,000 Written equity option contracts (contract amount) (Note 3) $2,000 Futures contracts (number of contracts) —* Forward currency contracts (contract amount) $5,200,000 OTC total return swap contracts (notional) $300,000 *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $19,781 Payables $82,781 Equity contracts Receivables 31,682 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $418,790 $— $418,790 Equity contracts (17,089) 71,811 — 36,025 $90,747 Total 22Putnam VT George Putnam Balanced Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Options contracts Swaps Total Foreign exchange contracts $— (189,893) $— $(189,893) Equity contracts 2,771 — 16,635 $19,406 Total $ 2,771 Putnam VT George Putnam Balanced Fund 23 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $31,682 $— $— $— $31,682 Forward currency contracts # 17,753 — — — 2,028 — 19,781 Total Assets $— $— $— $— $— $— Liabilities: OTC Total return swap contracts* # — Forward currency contracts # — 8,571 20,598 21,231 — 6,786 20,013 591 4,991 82,781 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— Net amount $17,753 $(8,571) $(20,598) $(21,231) $2,028 $24,896 $(20,013) $(591) $(4,991) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 24 Putnam VT George Putnam Balanced Fund Putnam VT George Putnam Balanced Fund 25 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses 26Putnam VT George Putnam Balanced Fund exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 1st Putnam VT George Putnam Balanced Fund27 For the one-year period ended December 31, 2014, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2014, there were 138, 130 and 124 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 28 Putnam VT George Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 29 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. VTSA/15 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2015
